Citation Nr: 1020995	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder manifested by symptoms such as panic 
attacks, depression, and anxiety, claimed as secondary to 
biological experimentation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2005 and September 2006.  The Board notes that this issue was 
remanded in June 2008, June 2009 and December 2009 for 
further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran does not have a psychosis, and his current 
psychiatric disorder is not attributable to service.  


CONCLUSION OF LAW

Service connection for psychiatric disorder manifested by 
symptoms such as panic attacks, depression, and anxiety, is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2005 and June 2006.

VA has obtained the Veteran's service treatment and personnel 
records, assisted the Veteran in obtaining evidence, afforded 
the a Veteran physical examination, and obtained a medical 
opinion as to the etiology of his claimed psychiatric 
disorder.  The examiner reviewed the claims folder, including 
the Veteran's service and post-service treatment records, 
elicited from the Veteran his history of symptomatology, and 
provided clinical findings detailing the results of his 
examination.  For these reasons, the Board concludes that the 
examination report in this case is adequate upon which to 
base a decision.  

The Board notes that the June 2008 remand directed that the 
RO attempt to locate records associated with the Veteran's 
participation in a classified research project.  As explained 
in the Board's June 209 decision, no additional information 
was received beyond additional copies of personnel records 
already associated with the claims file, and there is no 
indication in the record that these records are available 
from alternate sources.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including a 
psychosis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks service connection for a chronic acquired 
psychiatric disorder to include panic attacks, depression, 
and anxiety, claimed as secondary to biological 
experimentation.  The Veteran relates this condition to 
participating in testing of biological weapons, particularly 
with respect to germ warfare.  

Contained within the Veteran's personnel records is a 
commendation for performance of duty from July 1955 to July 
1956 from the U.S. Naval Biological Laboratory in Oakland, 
California.  The commendation cites the Veteran's service 
"[f]or duty above and beyond the normal requirements of 
[his] rate ... in a recently highly classified and technical 
research project."  

A review of the Veteran's service treatment records shows no 
complaints, diagnosis or treatment of any psychiatric 
disorder.  The Board notes that the Veteran's psychiatric 
system was not examined on separation.  See November 1957 
report of separation examination.  The Veteran did not, 
apparently, fill out a separation report of medical history.  

In a June 2006 statement, the Veteran reported depression and 
extreme nervousness before he got out of service, which he 
did not have checked out before he was discharged.  He 
reported that these symptoms had progressed since then.  In a 
September 2006 statement his spouse reported that he has had 
panic attacks since service.  In his August 2007 VA Form 9, 
the Veteran reported he was in a highly nervous condition 
when he got out of the service and he knows this condition 
was brought on by the experiments.

At the time of the Board's remand, a review of the Veterans 
VA medical records disclosed that he was then taking 
Amitriptyline for peripheral neuropathy.  Review of the 
evidence of also revealed the Veteran's complaints of chronic 
insomnia, but did not otherwise show a diagnosed psychiatric 
disability, to include panic attacks or depression.

Pursuant to the Board's remand directives, the Veteran was 
afforded a VA psychiatric examination in January 2010.  It is 
noted by the Board that the examiner that conducted the 
examination noted that the claims file had been reviewed in 
conjunction therewith.

At the time of the examination the Veteran presented with 
problems of depression and anxiety, which he believed were 
the result of biological experimentation he participated in 
during service.  At the examination the Veteran reported that 
he first started having problems with anxiety about one year 
prior when he was working.  He related that "[the anxiety] 
just "c[ame] over him" and that he could "hardly stand 
it."  He also described feeling depressed about twice per 
week related to feeling "cooped up" and unable to do the 
things that he used to do because of his physical problems.  

The Veteran related, also, that he had been tried on 
medication about one year ago, but could not remember the 
name thereof.  He stated that this medication put him in a 
stupor, so he only took 1/2 of the dosage.  He reported that 
his anxiety was better at this time now that he was no longer 
working.  The Veteran informed that he had been self-
employed, and was always worried that something bad was going 
to happen.  His wife, who was apparently at the examination, 
reported that he had always been "keyed up."  The examiner 
noted that the Veteran had no other mental health treatment 
and that his records showed that he was prescribed 
Amitriptyline HCL, Prazosin and temazepam.  

With respect to his social history, the Veteran had been 
married for 52 years and reported that he got along well with 
his wife and family.  He denied any problems with social 
functioning and attended church and had friends.  

In regards to occupational history, the Veteran worked in the 
oil business most of his life, and had his own bar line 
business for 10 years.  He retired at the age of 62 and sold 
his business to family members.  Thereafter he worked for 
them until the age of 65 when he could no longer do so due to 
physical problems.  After he stopped working, he kept himself 
busy doing hobbies and riding his bicycle.

The examiner noted that the Veteran had a significant medical 
history for diabetes mellitus, high blood pressure and 
macular degeneration.  The Veteran was legally blind.  See 
January 2010 report of VA neurologic examination.  

Mental status examination demonstrated that the Veteran came 
to the interview casually and appropriately dressed.  He was 
well-groomed, with good personal hygiene.  He was oriented in 
all spheres.  He had trouble walking and was accompanied by 
his daughter.  The examiner rendered a DSM-IV diagnosis of 
adjustment disorder with mixed depression and anxiety, which 
was secondary to his physical conditions, such as macular 
degeneration and diabetes.  The examiner found it unlikely 
that the Veteran's depressed mood and anxiety were secondary 
to his active military service or any events that occurred 
during service.  

Initially, the Board points out that the Veteran has not been 
diagnosed as having a psychosis.  For purposes of presumptive 
service connection, the term "psychosis" means any of the 
following disorders listed in Diagnostic and Statistical 
Manual of 
Mental Disorders, Fourth Edition, Text Revision, of the 
American Psychiatric Association (DSM-IV-TR): (a) Brief 
Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic 
Disorder Due to General Medical Condition; (d) Psychotic 
Disorder Not Otherwise Specified; (e) Schizoaffective 
Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; 
(h) Shared Psychotic Disorder; and (i) Substance-Induced 
Psychotic Disorder.  38 C.F.R. § 3.384 (2009).  In this case, 
the Veteran was diagnosed as having an adjustment disorder 
during his VA examination, and his medical records are 
negative for any other diagnosis of a mental disorder, 
including any of the psychoses listed above.  

As to the adjustment disorder, the Board concludes that the 
preponderance of the evidence is against finding that such 
disability had its onset in service, or is otherwise related 
to any event, injury, or disease in service.  As noted, a VA 
examiner reviewed the claims folder, including the Veteran's 
service and post-service treatment records, elicited from the 
Veteran his history of symptomatology, and ultimately 
concluded that it was less likely than not that this current 
disability was related to service.  The Board finds the 
report of this examiner to be the most probative evidence 
regarding the nature and etiology of his current psychiatric 
disorder.

The Board acknowledges the Veteran and his wife's assertion 
of a continuity of symptomatology since service.  As noted, 
in a June 2006 statement, the Veteran reported depression and 
extreme nervousness before he got out of service, which he 
did not have checked out before he was discharged.  He 
reported that these symptoms have progressed.  Also, a 
September 2006 statement from his spouse reports he has had 
panic attacks since service.  In his August 2007 Form 9, the 
Veteran reported he was in a highly nervous condition when he 
got out of the service and he knows this condition was 
brought on by the experiments.

Significantly, however, the Veteran reported a history during 
his VA examination that contradicts these earlier statements.  
In particular, the Veteran reported that he first started 
having problems with anxiety about one year prior when he was 
working.  He related that "[the anxiety] just "c[ame] over 
him" and that he could "hardly stand it."  Although his 
wife did indicate during the exam that he had always been 
"keyed up," the date of onset provided by the Veteran at 
that time clearly contradicts the earlier statement provided 
by his spouse that he has had panic attacks since service and 
his own earlier statement that he was highly nervous at 
separation and his symptoms have progressed since then.  
During the VA examination, the Veteran also described feeling 
depressed about twice per week related to feeling "cooped 
up" and unable to do the things that he used to do because 
of his physical problems.  While he did not precisely 
pinpoint a date of onset of the depression, the clear 
insinuation from this statement suggests that his symptoms 
were of recent onset.

In weighing the credibility of these varying accounts, the 
Board ultimately finds the most credible history to be that 
provided directly to a health care provider during the course 
of clinical evaluation.  Such statements are inherently more 
credible than those offered directly to the RO or the Board 
in support of a claim for monetary benefits.  As such, the 
Board finds that the earlier statements asserting a 
continuity of symptomatology since service not credible.

Having found the assertion of continuity of symptomatology 
not credible, the Board further finds that the Veteran and 
his spouse, as lay people, are not otherwise competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking the Veteran's current psychiatric 
disability to any experimentation that may have occurred in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

As discussed, it is clear that the examiner did not feel that 
the Veteran's psychiatric disability was attributable to 
service, particularly his reported participation in 
biological experimentation.  Therefore, the Board finds that 
the preponderance of the evidence is against granting service 
connection for a psychiatric disorder, and the benefit sought 
on appeal is denied.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder manifested by symptoms such as panic 
attacks, depression, and anxiety, claimed as secondary to 
biological experimentation, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


